Exhibit 10.1
FORM OF
NONEMPLOYEE DIRECTOR
NONQUALIFIED STOCK OPTION AGREEMENT
Under the Emisphere Technologies, Inc.
2007 Stock Award and Incentive Plan
     THIS AGREEMENT dated as of the first day of                     , 20     ,
between Emisphere Technologies, Inc., a Delaware Corporation (the “Company”),
and                      (the “Optionee”).
WITNESSETH:
     In consideration of the mutual promises and covenants made herein and the
mutual benefits to be derived herefrom, the parties hereto agree as follows:
     1. Grant of Stock Option.
     Subject to the provisions of this Agreement and to the provisions of the
Emisphere Technologies, Inc. 2007 Stock Award and Incentive Plan (the “Plan”),
the Company hereby grants to the Optionee as of                     , 20     
(the “Grant Date”) the right and option (the “Stock Option”) to purchase
                     shares of common stock of the Company, par value $.01 per
share (“Common Stock”), at the exercise price of $                     per
share, the closing price of the Common Stock on                     , 20     .
The Stock Option shall be a Nonqualified Stock Option. Unless earlier terminated
pursuant to the terms of this Agreement, the Stock Option shall expire on the
tenth anniversary of the date hereof. Capitalized terms not defined herein shall
have the meaning set forth in the Plan.
     2. Exercisability of the Stock Option.
          (a) Vesting. Subject to the terms of this Agreement and the Plan, the
Stock Option shall become vested and exercisable with respect to:

      Date   % of Grant (or number of Shares) Vested [first anniversary of
grant]   33.33% [second anniversary of grant]   33.33% [third anniversary of
grant]   33.34%

Vesting of this Stock Option shall cease upon termination of the Optionee’s
relationship with the Company as a member of its Board of Directors (the
“Business Relationship”). This Stock Option shall remain exercisable through the
expiration of the term of the Stock Option.



--------------------------------------------------------------------------------



 



 

2
          (b) Acceleration upon Change in Control. In the event of a Change in
Control, any unvested portions of this Stock Option shall immediately vest and
remain exercisable for the remainder of the originally scheduled term. For the
purposes of this Agreement, a “Change in Control” means: (a) the acquisition by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than any individual, entity or group which, as of the date of this
Agreement, beneficially owns more than ten percent (10%) of the then outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”),
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the then Outstanding Company Common Stock;
provided, however, that any acquisition by the Company or its subsidiaries, or
any employee benefit plan (or related trust) of the Company or its subsidiaries
of 50% or more of Outstanding Company Common Stock shall not constitute a Change
in Control; and provided, further, that any acquisition by an entity with
respect to which, following such acquisition, more than 50% of the then
outstanding equity interests of such entity, is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
immediately prior to such acquisition of the Outstanding Company Common Stock,
shall not constitute a Change in Control; or (b) the consummation of (i) a
reorganization, merger or consolidation (any of the foregoing, a “Merger”), in
each case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
immediately prior to such Merger do not, following such Merger, beneficially
own, directly or indirectly, more than 50% of the then outstanding shares of
common stock of the corporation resulting from Merger, or (ii) the sale or other
disposition of all or substantially all of the assets of the Company, excluding
(a) a sale or other disposition of assets to a subsidiary of the Company; and
(b) a sale or other disposition of assets to any individual, entity or group
which, as of the date of this Agreement, beneficially owns more than ten percent
(10%) of the then Outstanding Company Common Stock.
     3. Method of Exercise of the Stock Option.
          (a) The portion of the Stock Option as to which the Optionee is vested
shall be exercisable by delivery to the Company of a written or electronic
notice stating the number of whole shares to be purchased pursuant to this
Agreement and accompanied by payment of the full purchase price of the shares of
Common Stock to be purchased. Fractional share interests shall be disregarded
except they may be accumulated.
          (b) The exercise price of the Stock Option shall be paid: (i) in cash
or by certified check or bank draft payable to the order of the Company; (ii) by
exchange of shares of unrestricted Common Stock of the Company already owned by
the Optionee (that have been held by the Optionee for six (6) months prior to
exercise or which were acquired in the open market) and having an aggregate fair
market value equal to the aggregate purchase price; provided, that, the Optionee
represents and warrants to the Company that the Optionee has held the shares of
Common Stock free and clear of



--------------------------------------------------------------------------------



 



3

liens and encumbrances and has held the shares for at least six (6) months prior
to exercise or that such shares were acquired in the open market; or (iii) by
any other procedure approved by the Committee, or by a combination of the
foregoing.
     4. Termination of Business Relationship Other Than Due to Death or
Disability.
          (a) Except as provided in Section 5 below with regard to the
Optionee’s termination of its Business Relationship due to death or Disability,
in the event of the Optionee’s termination of its Business Relationship, the
portion of the Stock Option, if any, which is exercisable at the time of such
termination may be exercised prior to the expiration date of the Stock Option.
          (b) Nothing in this Agreement or the Plan shall confer upon the
Optionee any right to continue in the Business Relationship with the Company or
any of its subsidiaries or affiliates or interfere in any way with the right of
the Company or any such subsidiaries or affiliates to terminate the Optionee’s
Business Relationship at any time.
     5. Death or Disability of Optionee.
     In the event of the Optionee’s termination of employment and/or service due
to death (or, in the event of the Optionee’s death following termination of the
Business Relationship while the Stock Option remains exercisable) the portion of
the Stock Option, if any, which is exercisable at the time of death may be
exercised by the Optionee’s estate or by a person who acquired the right to
exercise such Stock Option by bequest or inheritance or otherwise by reason of
the death of the Optionee at any time prior to the expiration date of the Stock
Option. In the event of the Optionee’s termination of employment and/or service
due to Disability, the portion of the Stock Option, if any, which is exercisable
at the time of such termination of employment and/or service for Disability may
be exercised by the Optionee or the Optionee’s guardian or legal representative
at any time prior to the expiration date of the Stock Option.
     6. Transferability of the Stock Option.
     The Stock Option is non-transferable by the Optionee other than by will or
the laws of descent and distribution or pursuant to a qualified domestic
relations order, and the Stock Option may be exercised, during the lifetime of
the Optionee, only by the Optionee or by the Optionee’s guardian or legal
representative or any transferee described above.
     7. Rights as a Stockholder.
     An Optionee or a transferee of the Stock Option shall have no rights as a
stockholder with respect to any shares covered by such Stock Option until the
date when his or her purchase is entered upon the records of the duly authorized
transfer agent of the Company. No adjustment shall be made for dividends
(ordinary or



--------------------------------------------------------------------------------



 



4

extraordinary, whether in cash, securities or other property) or distribution of
other rights for which the record date is prior to the date a stock certificate
is issued, except as provided in the Plan.
     8. Adjustment in the Event of Change in Stock.
     In the event of any change in corporate capitalization (including, but not
limited to, a change in the number of shares of Common Stock outstanding), such
as a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock , or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company, the number and kind of shares subject to the Stock
Option and/or the exercise price per share will be appropriately adjusted by the
Committee consistent with such change and consistent with adjustments made under
the Plan for other Plan participants who have an outstanding Stock Option. The
determination of the Committee regarding any adjustment will be final and
conclusive.
     9. Payment of Transfer Taxes, Fees and Other Expenses.
     The Company agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares acquired pursuant
to exercise of the Stock Option, together with any and all other fees and
expenses necessarily incurred by the Company in connection therewith.
Notwithstanding the foregoing, the Optionee shall be solely responsible for any
other taxes (including, without limitation, federal, state, local or foreign
income, social security, estate or excise taxes) that may be payable as a result
of the Optionee’s participation in the Plan or as a result of the exercise of
the Stock Option and/or the sale, disposition or transfer of any shares of
Common Stock acquired upon the Optionee’s exercise of the Stock Option.
     10. No Guarantee of Continued Service.
     OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING THE BUSINESS RELATIONSHIP.
     11. Other Restrictions.
     The exercise of the Stock Option shall be subject to the requirement that,
if at any time the Committee shall determine that (i) the listing, registration
or qualification of the shares of Common Stock subject or related thereto upon
any securities exchange or under any state or federal law, or (ii) the consent
or approval of any government regulatory body or (iii) an agreement by the
Optionee with respect to the disposition of shares of Common Stock is necessary
or desirable as a condition of, or in connection with, such exercise or the
delivery or purchase of shares pursuant thereto, then in any such event, such
exercise shall not be effective unless such listing,



--------------------------------------------------------------------------------



 



5

registration, qualification, consent, or approval or agreement shall have been
effected or obtained free of any conditions not acceptable to the Committee.
     The Company may, but will in no event be obligated to, register any
securities issuable upon the exercise of all or any portion of the Stock Option
pursuant to the Securities Act of 1933 (as now in effect or as hereafter
amended) or to take any other affirmative action in order to cause the exercise
of the Stock Option or the issuance of shares pursuant thereto to comply with
any law or regulation of any governmental authority. The certificates
representing shares issued to Optionee hereunder shall bear such legends as
Company determines appropriate referring to restrictions on the transfer of such
shares imposed by this Agreement and such other legends as are required or
appropriate under applicable law.
     12. Taxes and Withholding.
     No later than the date of exercise of the Stock Option granted hereunder,
the Optionee shall pay to the Company or make arrangements satisfactory to the
Committee regarding payment of any federal, state or local taxes of any kind
required by law to be withheld upon the exercise of such Stock Option and the
Company shall, to the extent permitted or required by law, have the right to
deduct from any payment of any kind otherwise due to the Optionee, federal,
state and local taxes of any kind required by law to be withheld upon the
exercise of such Stock Option. The Optionee should consult with a tax advisor
before exercising this Stock Option or disposing of the Shares to obtain advice
as to the consequences of such exercise or disposition.
     13. Notices.
     All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to the Optionee:
If to the Company:
Emisphere Technologies, Inc.
240 Cedar Knolls Road
Cedar Knolls, New Jersey 07927
Attn: Michael Garone
     or to such other address or facsimile number as any party shall have
furnished to the other in writing in accordance with this Section 13. Notice and
communications shall be effective when actually received by the addressee.



--------------------------------------------------------------------------------



 



6

     14. Effect of Agreement.
     Except as otherwise provided hereunder, this Agreement shall be binding
upon and shall inure to the benefit of any successor or successors of the
Company, and to any transferee or successor of the Optionee pursuant to
Section 7.
     15. Laws Applicable to Construction.
     The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware.
     16. Severability.
     The invalidity or enforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If the final judgment of a court of competent jurisdiction declares
that any provision of this Agreement is invalid or unenforceable, the parties
hereto agree that the court making the determination of invalidity or
unenforceability shall have the power, and is hereby directed, to reduce the
scope, duration or area of the provision, to delete specific words or phrases
and to replace any invalid or unenforceable provision with a provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable provision and this Agreement shall be enforceable as so
modified.
     17. Conflicts and Interpretation.
     This Agreement is subject to all the terms, conditions and provisions of
the Plan. In the event of any conflict between this Agreement and the Plan, the
Plan shall control. In the event of any ambiguity in this Agreement, any term
which is not defined in this Agreement, or any matters as to which this
Agreement is silent, the Plan shall govern including, without limitation, the
provisions thereof pursuant to which the Committee has the power, among others,
to (i) interpret the Plan, (ii) prescribe, amend and rescind rules and
regulations relating to the Plan and (iii) make all other determinations deemed
necessary or advisable for the administration of the Plan.
     18. Headings.
     The headings of Sections herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.
     19. Amendment.
     This Agreement may not be modified, amended or waived except by an
instrument in writing signed by both parties hereto. The waiver by either party
of compliance with any provision of this Agreement shall not operate or be
construed as a



--------------------------------------------------------------------------------



 



7

waiver of any other provision of this Agreement, or of any subsequent breach by
such party of a provision of this Agreement.
     20. Term.
     The term of this Agreement is ten years from the date of grant, unless
terminated prior to such date in accordance with the provisions herein.
     21. Counterparts.
     This Agreement may be executed in counterparts, which together shall
constitute one and the same original.



--------------------------------------------------------------------------------



 



8

     IN WITNESS WHEREOF, as of the date first above written, the Company has
caused this Agreement to be executed on its behalf by a duly authorized officer
and the Optionee has hereunto set the Optionee’s hand.

            EMISPHERE TECHNOLOGIES, INC.
            By:     [                    ]      Title:   [                    ] 
                  Optionee           

